                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             INTELLIGENT INVESTMENT                :
             INTERNATIONAL LLC,                    :
             BRANNON CROSSING                      :
             PARTNERS LLC, WALKS AT                :
             JOHN CREEK PARTNERS LLC,              :
             WINDWARD MARKET FOREST                :
             LLC, PALISADES WEST PACES             :
             PARTNERS LLC, GII                     :
             SPALDING PLAZA LLC,                   :
             PEACHTREE MED BUILDING                :     CIVIL ACTION NO.
             PARTNERS LLC, and EASTSIDE            :     1:17-CV-05296-RWS
             MED PARTNERS LLC,                     :
                                                   :
                   Plaintiffs,                     :
                                                   :
                   v.                              :
                                                   :
             EMILY FU, CAPITAL                     :
             INVESTMENT                            :
             INTERNATIONAL, INC., JACOB            :
             FU, JOSHUA FU, NINA XU, and           :
             TOUCHMARK NATIONAL                    :
             BANK,                                 :
                                                   :
                   Defendants.                     :

                                                ORDER

                   This case comes before the Court on Defendants Jacob Fu and Joshua

             Fu’s Second Motion to Dismiss [43]; Defendant Touchmark Nation Bank’s

             Motion to Dismiss in Part [59]; ServisFirst Bank’s Motion to Intervene [49];


AO 72A
(Rev.8/82)
             and ServisFirst Bank’s Motion for Relief from Order on Motion for TRO [50].

             After reviewing the record, the Court enters the following Order.

                                                 Background1

                    This case concerns Defendant Emily Fu’s fraudulent real estate

             investment scheme. Emily Fu pled guilty to mail fraud for her role in this

             matter under 18 U.S.C.§ 1341 on July 12, 2018 and is currently in prison. See

             USA v. Fu, 2:18-cr-00023, Dkt. [18, 32] (N. D. Ga. July 12, 2018). She has a

             default judgment against her in this action. Her company Capital Investment

             International, Inc. and alleged associate Nina Xu are also in default.2

                    What remains to be determined is the civil liability of her sons Joshua

             and Jacob Fu, as well as Touchmark National bank, which provided loans for

             many of the properties at issue. As such, while the facts regarding Emily Fu’s

             actions may still be in dispute insomuch as they relate to the remaining parties’

             involvement, the Court will focus on the facts as they pertain to these three

             parties.


                    1
                    Unless otherwise noted, the background facts are taken from Plaintiffs’
             Second Amended Complaint [40] and are accepted as true.
                    2
                    Plaintiffs are instructed to timely move for entry of default as to these
             Defendants.

                                                        2



AO 72A
(Rev.8/82)
             I.    Factual Background

                   Between 2014 and 2017, Defendant Emily Fu, the sole owner of

             Defendant Capital Investment International, Inc. (“Capital Investment”),

             assisted groups of Chinese investors with purchasing and managing

             commercial real estate properties in the metro-Atlanta area. Each of the nine

             named Plaintiffs in this action is an entity created, with Emily Fu’s assistance,

             for the purpose of purchasing a specific commercial property. For clarity, the

             Court provides the below chart:

              LLC Name                   Property Purchased          Members
              Intelligent Investment     Shoppes at Mall of          Wengang Yu, Kaiyou
              International LLC          Georgia (“Mall of           Lin, Deyin Li, Yi
              (“Intelligent”)            Georgia”)                   Wang, and Sigang
                                                                     Zhang
              Brannon                    Shoppes at Brannon          Ninglanta
              Crossing Partners LLC      Crossing (“Shoppes at
              (“Brannon Crossing”)       Brannon”)
              Walks at Johns Creek       Sugarloaf Center            Jacob Fu, Larina
              Partners LLC (“Johns       (“Sugarloaf”)               Hsiu-Lan Lin,Wanjiong
              Creek”)                    (originally the Walks)      Lin, Tan-Yu Lee, and
                                                                     Anni Lee




                                                     3



AO 72A
(Rev.8/82)
             Windward Market           Market Forest Shops        Yu Shi, Jiang Bian,
             Forest LLC                                           Fangfang Guo, Kaiyou
             (“Windward Market”)                                  Lin, Deyin Li, and
                                                                  Capital Investment

             Palisades West Paces      North Atlanta Primary   ChenChao Wang,
             Partners LLC              Care condominium        Kaiyou Lin, Fangfang
             (“Palisades”)             (“North Atlanta Primary Guo, and Joshua Fu
                                       Care”)
             GII Spalding Plaza LLC Spalding Plaza                Goldenfield
                                    shopping center
                                    (“Spalding Plaza”)
             Cooper Village Partners   Cooper Village Retail      Chang Yu, Wengang
             LLC (“Cooper              Center (“Cooper Retail     Yu, Kaiyou Lin,
             Village”)                 Center”)                   Qiongyang Li,
                                                                  Chenchao Wang,
                                                                  Wenling Zhao, Tan-Yu
                                                                  Lee, Anni Lee, and
                                                                  Emily Fu
             Peachtree Med             Peachtree Corners          SiGang Zhang, Fang
             Building Partners LLC     Medical Building           Han, Wenling Zhao,
             (“Peachtree Med”)         (“Peachtree Corners”)      Kaiyou Lin, and Jacob
                                                                  Fu
             Eastside Med Partners     Eastside Digital           Kaiyou Lin, Chang Yu,
             LLC (“Eastside Med”)      Imaging building           Fangfang Guo, Deyin
                                       (“Eastside Building”)      Li, Yajun Sun, Lina
                                                                  Xiao, Yu Shi, Xiaohua
                                                                  Yao, Yi Wang, and
                                                                  Capital Investment


                  In late 2017, Plaintiffs grew suspicious that Emily Fu’s prior

                                                   4



AO 72A
(Rev.8/82)
             representations regarding their commercial real estate properties were false.

             Plaintiffs subsequently discovered the fraud scheme that is the basis for this

             action. Plaintiffs allege Emily Fu defrauded them out of $20 million dollars

             through various fraudulent acts. Emily Fu admitted that she misappropriated

             approximately $930,000 from Plaintiffs’ bank accounts for her personal use.

             Plaintiffs’ members also discovered that Emily Fu took out loans from

             Touchmark for which the Shoppes at Brannon Crossing and Spalding Plaza

             were provided as security.

                   Emily Fu further deceived Plaintiffs by not purchasing Sugarloaf Center,

             North Atlanta Primary Care, and Eastside Building, on behalf of their

             respective LLCs, despite representing to members that she had. She also

             inflated the purchase price for Market Forrest Shops, Cooper Retail Center, and

             Peachtree Corners. Plaintiffs consequently believe Emily Fu converted the

             unused cash funds provided for those purchases to her own personal use.

                   Plaintiffs bring this action for recovery of the missing funds from Emily

             Fu, as well as her alleged accomplices: the Defendants in default, Defendants

             Joshua and Jacob Fu, and Touchmark. The Court will now detail the specific

             background facts as they pertain to the remaining Defendants.

                                                     5



AO 72A
(Rev.8/82)
                                            Joshua and Jacob Fu

                   According to Plaintiffs, Emily Fu’s sons, Jacob and Joshua Fu (“Fu

             brothers”) acted as her accomplices in certain transactions that played a central

             role in the scheme. They were both members of Capital Investment during the

             fraudulent transactions, with Joshua as the company’s registered agent, and

             Jacob as the CFO and secretary.3 Further, on more than one occasion, each

             brother failed to contribute agreed upon funds for certain real estate purchases

             and withheld that information from the other LLC members, while accepting

             profit distributions.

                   Specifically, Plaintiffs allege Jacob executed this scheme as a member of

             Johns Creek and Peachtree Med LLCs. Joshua did the same as a member of the

             Palisades LLC. As an LLC member, Plaintiffs allege, each brother agreed to

             contribute a certain amount of money for the purchase of a previously

             designated commercial real estate investment.4 Yet, neither brother contributed


                   3
                   Jacob was CEO and CFO from 2011 to 2014. In 2014, Nina Xu took over as
             CEO but Jacob remained CFO until 2017.
                   4
                     In February 2015, Jacob agreed to provide $1,710,354.36 in funds for the
             purchase of the Walks as a member of Johns Creek LLC. In March 2016, Jacob
             agreed to provide $43,793.00 in funds for the purchase of Peachtree Corners as a
             member of Peachtree Med LLC. In February 2016, Joshua agreed to provide

                                                      6



AO 72A
(Rev.8/82)
             any money. Plaintiffs maintain the LLC members never knew about these

             missing payments and the brothers collected profits from the investments as if

             they had contributed funds. Further, Emily Fu never purchased any property

             for Johns Creek or Palisades LLC, despite telling members she had.

                                                Touchmark

                   Plaintiffs allege Touchmark National Bank participated in Emily Fu’s

             scheme as a strategic partner. The two had a symbiotic relationship, with

             Emily even describing Touchmark as her official “Strategic Partner” in a

             presentation to prospective buyers. This relationship, Plaintiffs argue, allowed

             Emily to take out the two unauthorized loans undetected and involved a

             fraudulent kickback scheme.

                   Emily’s main contact was Stacy Cooke, a Vice President/Commercial

             Relationship Manager at Touchmark until his sudden death in 2017. Plaintiffs

             believe he facilitated the unauthorized loans taken out with the Shoppes at

             Brannon Crossing and Spalding Plaza as security. While Plaintiffs admit

             Emily made false representations and presented forged documents to



             $72,500.00 in funds for the purchase of North Atlanta Primary Care as a member of
             Palisades LLC.

                                                      7



AO 72A
(Rev.8/82)
             Touchmark to obtain the loans, they maintain the bank is at fault because it

             failed to conduct a proper investigation into Emily’s authority to take out the

             loan or the authenticity of the documents, despite what Plaintiffs claim was

             reasonable.

                   In fact, Touchmark did not follow it’s own written procedures for

             confirming authorization of representatives. The Limited Liability Company

             Authorization Form was not completed properly. For the Brannon Crossing

             loan, Emily signed the document, but did not provide attestation by an LLC

             Manager or Designated Manager, as required. The Spalding Plaza loan lacked

             any attestation signature. She was not the Manager of either LLC for which

             she obtained the loans. Emily also requested loan notices be sent to her office,

             while the IRS notice submitted with each loan application had the LLC owner’s

             local address. Plaintiffs argue this should have been a red flag.

                   Plaintiffs also allege that Emily and Touchmark engaged in an illegal

             kickback scheme in which Emily was an agent of Touchmark. Specifically,

             Plaintiffs claim Touchmark represented that the “loan/broker” fees were higher

             than they should have been. First, with the Mall of Georgia purchase loan,

             Touchmark represented that the “loan/broker” fee was 4% of the loan or

                                                     8



AO 72A
(Rev.8/82)
             $76,000. Second, for the Brannon Crossing unauthorized loan, Touchmark

             represented that the “loan/broker” fee was 2.5% of the loan or $150,000. Third,

             while less specific, Plaintiffs also claim Touchmark charged exorbitant fees in

             connection with the unauthorized Spalding Plaza loan and loans on Cooper

             Village, Peachtree Med, and Windward Market.

                    Plaintiffs, assert that Touchmark has represented that the normal range of

             fees for commercial real estate loans is 0.5% to 1%. (Touchmark’s Resp. to

             TRO, Dkt. [23] p. 4.) They argue that Emily and Touchmark conspired to

             inflate the fees, with Capital Investment receiving the excess portion of the fee.

             As evidence, they point to Touchmark’s admission that it kept only $60,000 of

             the $150,000 loan/broker fee for Brannon Crossing, (Id.) and that Touchmark

             did not disclose that it split the fee with Capital Investment. Further, neither

             Emily Fu nor Capital Investment is licensed in Georgia as a mortgage broker or

             otherwise authorized to receive loan fees.

             III.   Procedural Background

                    Plaintiffs filed this suit [1] on December 20, 2017, as well as a Motion

             for Temporary Restraining Order [4], the following day. The Court granted

             Plaintiffs a TRO [5] on December 27, 2017 and subsequently converted it to a

                                                      9



AO 72A
(Rev.8/82)
             Preliminary Injunction [10]. Plaintiffs then filed a First Amended Complaint

             [14], as well as a motion for a second TRO [20] soon thereafter. The Court

             granted Plaintiffs a second TRO [25], which is currently in effect, along with a

             discovery stay [80], until resolution of these pending motions. ServisFirst

             Bank moves to intervene [49] in this action and prematurely moves for relief

             from the second TRO [50]. Defendants Joshua and Jacob Fu, and Touchmark

             move separately to dismiss claims against them. The Court now considers

             these motions in turn.

                                                Discussion

             I.    Motions to Dismiss

                   A.     Motion to Dismiss Legal Standard

                   Rule 8(a)(2) requires that a pleading contain a “short and plain statement

             of the claim showing that the pleader is entitled to relief.” While this pleading

             standard does not require “detailed factual allegations,” mere labels and

             conclusions or “a formulaic recitation of the elements of a cause of action will

             not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

             v. Twombly, 550 U.S. 544, 555 (2007)). To withstand a motion to dismiss, “a

             complaint must contain sufficient factual matter, accepted as true, to ‘state a

                                                     10



AO 72A
(Rev.8/82)
             claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

             570). A complaint is plausible on its face when the plaintiff pleads factual

             content necessary for the court to draw the reasonable inference that the

             defendant is liable for the conduct alleged. Id. “At the motion to dismiss stage,

             all well-pleaded facts are accepted as true, and the reasonable inferences

             therefrom are construed in the light most favorable to the plaintiff.” Bryant v.

             Avado Brands, Inc., 187 F.3d 1271, 1273 (11th Cir. 1999). However, the same

             does not apply to legal conclusions set forth in the complaint. Sinaltrainal v.

             Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009). Nor will the Court

             “accept as true a legal conclusion couched as a factual allegation.” Twombly,

             550 U.S. at 555.

                   B.     Jacob and Joshua Fu’s Second Motion to Dismiss [43]

                   Defendants Jacob and Joshua Fu (“Fu brothers”) move to dismiss the

             federal RICO violations against them in Counts I and II, as well as the Georgia

             RICO violation in Count VIII. Further, the Fu brothers request the Court

             decline to exercise supplemental jurisdiction, after dismissing the only federal

             claims against them. The Court will address the federal and Georgia RICO



                                                     11



AO 72A
(Rev.8/82)
             violations in turn, but will reserve jurisdictional analysis for section II of this

             Order.

                          1.     Federal RICO Claims (Counts I & II)

                   The Fu brothers advance two alternative dismissal theories regarding

             Plaintiffs’ civil RICO claims under 18 U.S.C. § 1962(c) and (d). They first

             argue both claims are barred by section 107 of the Private Securities Litigation

             Reform Act, 18 USC §1964(c) (the “PSLRA” or “RICO Amendment”) because

             they involve securities. In the alternative, they argue both claims fail to meet

             the Rule 9(b) heightened pleading standard for RICO complaints.

                   Section 1964 of Title 18 of the United States Code provides a civil cause

             of action for “[a]ny person injured in his business or property by reason of a

             violation of section 1962 of this chapter.” 18 U.S.C. § 1964(c). To bring a

             claim for a violation of § 1962, Plaintiffs must demonstrate “a pattern of

             racketeering activity.” § 1962(a). A pattern of racketeering activity requires at

             least two acts of racketeering activity within the last 10 years as defined in §

             1961(1). § 1961(5). Congress, however, amended RICO as part of the PSLRA

             to bar civil RICO actions based on predicate acts that include “any conduct that


                                                      12



AO 72A
(Rev.8/82)
             would have been actionable as fraud in the purchase or sale of securities.” §

             1964(c).5

                   The Fu brothers argue that the predicate offences alleged amount to

             securities fraud. Plaintiffs’ in turn argue they have only alleged mail and wire

             fraud, and further that they could not allege securities fraud because this case

             does not involve a security. As a preliminary matter, Plaintiffs cannot avoid

             the PSLRA bar by omitting allegations of securities fraud. See Licht v.

             Watson, 567 F. App’x 689, 693 (11th Cir. 2014) (citing Bald Eagle Area

             School Dist. v. Keystone Fin., Inc., 189 F.3d 321, 331 (3d Cir.1999) (“[A]

             plaintiff cannot avoid the RICO Amendment's bar by pleading mail fraud, wire

             fraud and bank fraud as predicate offenses in a civil RICO action if the conduct

             giving rise to those predicate offenses amounts to securities fraud.”); MLSMK

             Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 277 (2d Cir.2011) (holding

             that the PSLRA bar applies “even where a plaintiff cannot itself pursue a

             securities fraud action against the defendant”); Howard v. Am. Online Inc., 208

                   5
                      The bar does not apply if the RICO action is against a defendant who is
             criminally convicted in connection with the fraud. § 1964(c). Here, Emily Fu pleaded
             guilty to one count of mail fraud under 18 U.S.C.§ 1341. Therefore, the PSLRA does
             not bar the RICO claim against Emily Fu, who has a default judgment against her in
             this action.

                                                      13



AO 72A
(Rev.8/82)
             F.3d 741, 749 (9th Cir.2000) (holding that the RICO bar applies even where

             the plaintiff does not have standing to sue under securities laws because the

             plaintiff did not buy or sell securities)).

                   The relevant inquiry focuses on if the conduct the Plaintiffs pled as the

             predicate acts for their RICO claim could amount to securities fraud. Section

             10(b) of the Securities Exchange Act of 1934 includes any fraud “in connection

             with the purchase or sale of any security.” 15 U.S.C. § 78j(b). The Supreme

             Court interprets this phrase “not technically and restrictively, but flexibly to

             effectuate [the statute’s] remedial purposes.” SEC v. Zanford, 535 U.S. 813,

             819 (2002) (quoting Affiliated Ute Citizens of Utah v. United States, 406 U.S.

             128, 151 (1972) (internal quotation marks omitted)). Further, the Fu Brother’s

             specific actions do not have to be actionable as securities fraud because being

             part of “a single fraudulent scheme” is sufficient. See Seippel v. Jenkens &

             Gilchrist, P.C., 341 F. Supp. 2d 363, 373 (S.D.N.Y. 2004) (applying Zandford,

             535 U.S. at 820 (2002)).

                   Here, while the alleged individual misrepresentations or omissions may

             be classified as mail or wire fraud, they were done to execute the greater



                                                       14



AO 72A
(Rev.8/82)
             scheme of inducing Plaintiffs to invest in limited liability companies that then

             invested in real properties. Through this arrangement, each Defendant

             allegedly played various roles in various misrepresentations made to Plaintiffs.

             The specific allegations against the Fu brothers center around their role as

             members and capitol contributors for the Johns Creek, Peachtree Med, and

             Palisades LLCs. In sum, Plaintiffs allege that Jacob Fu, and Joshua Fu did not

             contribute funds toward the purchase price or contributions to these LLCs,

             contrary to their representations, but nevertheless accepted profit distributions

             from the related entities. (Pls.’ SAC, Dkt. [40] ¶ 264.) These allegations could

             plausibly amount to fraud and given their relationship to the LLCs would be

             actionable as securities fraud if a security was present in the transaction.

                   Thus, this issue boils down to whether the Plaintiffs’ LLCs were

             securities. Generally, ownership interests in corporations are considered

             securities because the shareholders lack control, while ownership interests in

             general partnerships and joint ventures tend not to be securities because of the

             active role of the partners. See, e.g., Williamson v. Tucker, 645 F.2d 404, 422-




                                                     15



AO 72A
(Rev.8/82)
             23 (5th Cir. May 20, 1981).6 That said, LLCs are a hybrid entity, requiring a

             closer look at their individual construction.

                   Both the Securities Act of 1933 and the Exchange Act of 1934 include

             “investment contract” in their definitions of a “security.” 15 U.S.C. §§

             77b(a)(1), 78c(a)(10). “The ‘investment contract’ has been one of the means

             employed to bring ‘instruments of more variable character’ within the scope of

             the federal securities laws.” Youmans v. Simon, 791 F.2d 341, 345 (5th

             Cir.1986) (quoting Landreth Timber Co. v. Landreth, 471 U.S. 681, 686, 105

             S.Ct. 2297, 85 L.Ed.2d 692 (1985)) (internal quotations omitted). The

             Supreme Court in SEC v. W.J. Howey Co. identified an investment contract as

             a scheme in which a person (1) invests money, (2) in a common enterprise, and

             (3) is led to expect profits solely from the efforts of the promoter or a third

             party. 328 U.S. 293, 298-99 (1946). Plaintiffs argue the last prong is not met

             here, because Emily Fu was merely a hired manager while the Plaintiff-

             investors maintained ultimate control. The Court disagrees.



                   6
                      In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981) (en banc),
             the Eleventh Circuit adopted as binding precedent all decisions from the former Fifth
             Circuit decided on or before September 30, 1981.

                                                      16



AO 72A
(Rev.8/82)
                   Despite Plaintiffs’ arguments otherwise, under the third prong of Howey,

             “solely” is not interpreted restrictively. “The Supreme Court has repeatedly

             emphasized that economic reality is to govern over form and that the

             definitions of the various types of securities should not hinge on exact and

             literal tests.” Williamson, 645 F.2d at 418. “An interest thus does not fall

             outside the definition of investment contract merely because the purchaser has

             some nominal involvement with the operation of the business.” S.E.C. v.

             Merch. Capital, LLC, 483 F.3d 747, 755 (11th Cir. 2007). Instead, “the focus

             is on the dependency of the investor on the entrepreneurial or managerial skills

             of a promoter or other party.” Gordon v. Terry, 684 F.2d 736, 741 (11th

             Cir.1982).

                   In reality, this is a situation where Plaintiffs’ prospective returns hinged

             almost entirely on Emily Fu’s essential managerial efforts. Between 2014 and

             2017, Emily Fu assisted groups of Chinese investors with purchasing and

             managing commercial real estate properties in the metro-Atlanta area. Each of

             the nine named Plaintiffs in this action is an LLC created, with Emily Fu’s

             assistance, for the purpose of purchasing a specific commercial property.



                                                     17



AO 72A
(Rev.8/82)
                   For each LLC, Emily Fu: 1) found the property; 2) proposed a purchase

             price; 3) took potential Chinese buyers and/or their representatives on a tour of

             the property; 4) served as the real estate broker for the transaction, including by

             recommending and engaging legal and other advisors and coordinating third

             party services such as environment and property appraisals; 5) offered to serve

             as a liaison between the buyers and the property management company that

             would be hired to manage the property; 6) was named “Manager” in all by two

             LLC operating agreements; 7) used a Capital Investment bank account to

             receive members’ payment of earnest money for the purchase; 8) opened bank

             accounts in the LLC’s name at Touchmark or Metro City Bank; 9) instructed

             members to wire money from China into the bank account; 10) served as a

             conduit for information between the LLC members and the property

             management company; 11) emailed periodic financial statements for the

             property to LLC members; 12) transmitted financial data by email to the LLC’s

             accountants for tax preparation purposes and prepared and periodically emailed

             members a statement showing the ownership percentages and profit

             distribution for each member; and 14) signed the purchase statement as

             Manager of the company for some transactions.

                                                     18



AO 72A
(Rev.8/82)
                   Perhaps most significantly, Emily Fu unilaterally decided that Johns

             Creek LLC should purchase the Sugarloaf Center instead of Walks, informed

             Johns Creek of this decision, but did not actually purchase any property. The

             only powers Plaintiffs retained over the LLCs were formal, such as the

             requirement for prior written consent of one specific member for any sale or

             financing arrangement related to the property, and unanimous consent of all

             members was required for certain other actions. Plaintiffs have not indicated

             what those other actions were. As a result of the balance of power between

             Emily Fu and the Chinese members, the members retained little ability to

             control the profitability of the investment. In fact, further evidence of their lack

             of control is Emily Fu’s ability to defraud them in so many ways.

                   Plaintiffs suggest the Court narrow its review of these agreements to see

             them as real estate transactions. While it is true that the ultimate investments

             were in real estate, and that “real estate transactions are not generally

             investment contracts,” the scope of that rule is much narrower than the

             definition of an investment contract that Plaintiffs try to avoid. Alunni v. Dev.

             Res. Grp., LLC, No. 608CV-1349-ORL-31DAB, 2009 WL 2579319, at *6

             (M.D. Fla. Aug. 18, 2009), aff’d, 445 F. App’x 288 (11th Cir. 2011). For

                                                      19



AO 72A
(Rev.8/82)
             example, Plaintiffs are correct that the individual agreements between the LLCs

             and the renters at each property are not investment contracts. But those

             agreements alone are not at issue here because they are part of a larger

             investment scheme. Id. (“[C]ertain real estate transactions may constitute the

             sale of securities if the purchaser expects to participate in a profit-sharing or

             rental pooling arrangement upon completing the transaction, or when the

             transaction includes restrictions limiting the owner’s control over the

             property.”) Most notably, formation of the “LLCs necessary to the [real estate]

             transactions and manipulation of the ownership shares in those LLCs constitute

             securities” themselves because memberships in these LLCs are investment

             contracts. See AFFCO Investments, LLC v. KPMG, LLP, CIV.A. H-07-3379,

             2008 WL 5070053, at *3 (S.D. Tex. Nov. 20, 2008), aff'd sub nom. Affco

             Investments 2001, L.L.C. v. Proskauer Rose, L.L.P., 625 F.3d 185 (5th Cir.

             2010).

                   Plaintiffs also rely on Perry v. Gammon, 583 F. Supp. 1230 (N.D. Ga.

             1984) as an example of a non-investment contract real estate investment.

             Perry, however, is distinguishable. Id. Foundationally, Perry involved a

             limited partnership instead of an LLC. Id. at 1232. Similarly, the Perry

                                                      20



AO 72A
(Rev.8/82)
             investment properties were only a state away, as opposed to the distance here

             between the Chinese investors and their American investment properties. Id.

             1233. Further, unlike the Perry manager, Emily was not a reliable manager

             Plaintiffs continued to turn to oversee their properties. Id. (“[T]he partners’

             clear preference of Beltway as management agent and the attractive opportunity

             of retaining Beltway as manager of the apartment complexes under their new

             ownership do not transform the sales to the partnerships into securities

             transactions,”). Instead, she was the investment instigator. Without Emily’s

             connections to the area, Plaintiffs would not have been able to find these

             properties. What is more, unlike in Perry, Plaintiffs Johns Creek, Palisades,

             and Eastside Med do not have the freedom to buy and sell the real estate at

             their will because, due to Emily’s control over the operation, they don’t

             actually own any property. Id.

                   Ultimately, these LLCs were common enterprise investment

             opportunities where investors relied on Emily Fu’s expertise for profit and

             should be governed by securities law not § 1962(c) and (d). See Securities &

             Exchange Commission v. Edwards, 540 U.S. 389 (2004) (“Congress’ purpose

             in enacting the securities laws was to regulate investments, in whatever form

                                                     21



AO 72A
(Rev.8/82)
             they are made and by whatever name they are called. To that end, it enacted a

             broad definition of security, sufficient to encompass virtually any instrument

             that might be sold as an investment.”).

                   Here, Emily Fu marketed and sold investment opportunities funneled

             though membership in LLCs to investors far removed from their investments.

             See Gordon, 684 F.2d at 742 (noting an example of the sort of dependency

             contemplated by investment analysis is when “investors may be induced to

             enter a real estate partnership on the promise that the partnership's manager has

             some unique understanding of the real estate market in the area in which the

             partnership is to invest.”) (citing Williamson 645 F. 2d at 423). All pleadings

             indicate the members were “attracted solely by the prospects of a return” on

             their investments. Howey, 328 U.S. at 293, 300. Further, they relied on Emily

             Fu to manage and develop their investments for them given her “unique

             understanding of the real estate market in the area.” Gordon, 684 F.2d at

             741–742. Especially given the geographic distance and language barrier, the

             members were unable to participate in the management of these transactions in

             any meaningful way, regardless of their actual expectations when drafting the

             operating agreements.

                                                       22



AO 72A
(Rev.8/82)
                   The Court therefore concludes that these LLCs, created for the purpose

             of investing in foreign commercial real estate with managerial reliance on

             Emily Fu as their US representative, are investment contracts and thus,

             securities. And, the presence of securities with the Fu brother’s alleged

             fraudulent acts triggers the PSLRA bar to Plaintiffs’ RICO claims against them.

             As such, the Court need not consider Defendants’ Rule 9(b) argument, and

             Defendants Jacob and Joshua Fu’s Motion [43] is GRANTED as to Plaintiffs’

             Counts I and II against them.

                          2.     Georgia RICO Claim (Count VIII)

                   Plaintiffs assert a cause of action against Jacob and Joshua Fu under the

             Georgia RICO conspiracy statute. Under Georgia’s RICO statute, it is

             “unlawful for any person, through a pattern of racketeering activity or proceeds

             derived therefrom, to acquire or maintain, directly or indirectly, any interest in

             or control of any enterprise, real property, or personal property of any nature,

             including money.” O.C.G.A. § 16-14-4(a). The Fu brothers argue that this civil

             RICO conspiracy claim must also fail because the Second Amended Complaint

             [40] does not sufficiently allege any predicate act.



                                                     23



AO 72A
(Rev.8/82)
                   Plaintiffs base this claim on their allegations that Jacob and Joshua Fu

             failed to contribute agreed upon funds for the purchase of certain real estate

             and deliberately withheld this information from the other LLC members while

             at the same time benefitting from profit distributions. Plaintiffs allege Jacob

             withheld funds from the Johns Creek and Peachtree Med LLCs and Joshua

             from the Palisades LLC.

                   In their Second Amended Complaint, Plaintiffs claim these allegations

             satisfy claims of theft by deception under O.C.G.A. § 16-8-3 and theft by

             conversion under O.C.G.A. § 16-8-4.7 Both of these are predicate acts that can

             constitute racketeering activity under Georgia’s RICO statute. O.C.G.A. §

             16-14-3(5)(A)(xii). Under § 16-8-3(a), “[a] person commits the offense of theft

             by deception when he obtains property by any deceitful means or artful practice

             with the intention of depriving the owner of the property.” Further,

                   [a] person commits the offense of theft by conversion when,


                   7
                      In their Response [54], Plaintiffs also note that predicate acts under the
             federal RICO statute, such as mail and wire fraud, independently suffice as predicate
             acts under the Georgia RICO act. O.C.G.A. § 16-4-395)(C). While the Fu brothers
             have not challenged these claims, the Court is skeptical that Plaintiffs have alleged
             either against them. That said, because Plaintiffs have not hung their Georgia RICO
             claim on these predicate acts, the Court need not consider the issue at this stage.

                                                       24



AO 72A
(Rev.8/82)
                   having lawfully obtained funds or other property of another
                   including, but not limited to, leased or rented personal property,
                   under an agreement or other known legal obligation to make a
                   specified application of such funds or a specified disposition of
                   such property, he knowingly converts the funds or property to his
                   own use in violation of the agreement or legal obligation.


             § 16-8-4.

                   The Fu brothers’ do not break down why Plaintiffs have not sufficiently

             alleged these claims against them, but instead generally argue Plaintiffs rely on

             a handful of allegations against them that do not amount to either claim. The

             Court disagrees. As the Fu brothers recognize, the “Second Amended

             Complaint evidences a continued, thorough investigation by the Plaintiffs with

             extensive additional information regarding the misconduct alleged in the

             Complaint.” (Defs.’ Reply, Dkt. [65] at 3.) The Fu brothers’ alleged

             misconduct, taken as true, supports at least a theft by deception claim. As such,

             Defendants’ Motion is DENIED as to Count VIII.

                   C.     Touchmark’s Motion to Dismiss [59]

                   Defendant Touchmark moves to dismiss Plaintiffs’ federal RICO

             (Counts I and II); aiding and abetting breach of duty (Count VI); civil

             conspiracy (Count XII); and punitive damages (Count XVI) claims against
                                                    25



AO 72A
(Rev.8/82)
             them. The Court will consider each in turn.

                          1.    Federal RICO Claims (Counts I & II)

                   Defendant Touchmark argues Plaintiffs’ Federal RICO claims under §

             1962(c) and (d) are due to be dismissed because both claims fail to meet the

             Rule 9(b) heightened pleading standard for RICO complaints. The Court,

             however, need not reach that argument. Though Touchmark did not raise the

             issue, the Court finds no material basis to distinguish the connection of

             Touchmark’s alleged misconduct to the Plaintiff-LLCs from the Fu brother’s

             alleged misconduct. The Court reaches this conclusion after carefully

             reviewing Plaintiffs’ argument against the PSLRA bar as it pertains to the

             investment contracts in this case.

                   For the PSLRA bar to apply, the Court must find that the conduct

             Plaintiffs pled as Touchmark’s predicate acts for their RICO claim could

             amount to securities fraud. Section 10(b) of the Securities Exchange Act of

             1934 includes any fraud “in connection with the purchase or sale of any

             security.” 15 U.S.C. § 78j(b). The Court determined that the LLCs are

             investment contracts and thus, securities. Therefore, the remaining inquiry is


                                                    26



AO 72A
(Rev.8/82)
             whether Touchmark’s alleged fraud was connected to the securities.8

                   The allegations against Touchmark center around their role as the bank

             from which Emily Fu obtained loans on Plaintiffs’ behalf. Specifically,

             Plaintiffs’ allege Touchmark directed Emily Fu to seek out borrowers for

             Touchmark Commercial Loans, receiving a percentage of its above-market loan

             fees in return. Touchmark did not disclose this kickback agreement to

             Intelligent or Brannon Crossing, and Emily Fu was not licensed to receive such

             fees. Further, the loan closing statement containing these allegedly fraudulent

             fees was sent via email by Stacy Cooke. Plaintiffs argue this scheme

             contravenes the prohibition against unfair and deceptive practices under 12

             C.F.R. § 34.3(c) and, at a minimum, constitutes wire fraud. The Court finds

             that, if true, these actions were part of Emily Fu’s larger fraudulent scheme and

             are therefore sufficiently connected to the securities to trigger the PSLRA bar.

                   Accordingly, Plaintiffs’ Counts I and II are DISMISSED against

             Defendant Touchmark.




                   8
                       The Court applies the legal standard detailed on pages 6-7 of this Order.

                                                         27



AO 72A
(Rev.8/82)
                          2.     Aiding and Abetting Breach of Fiduciary Duty (Count VI)

                   Under Georgia law, aiding and abetting breach of fiduciary duty is

             established by proof that:

                   (1) through improper action or wrongful conduct and without
                   privilege, the defendant acted to procure a breach of the primary
                   wrongdoer’s fiduciary duty to the plaintiff; (2) with knowledge
                   that the primary wrongdoer owed the plaintiff a fiduciary duty, the
                   defendant acted purposely and with malice and the intent to injure;
                   (3) the defendant’s wrongful conduct procured a breach of the
                   primary wrongdoer’s fiduciary duty; and (4) the defendant’s
                   tortious conduct proximately caused damage to the plaintiff.

             Insight Technology, Inc. v. Freight Check, L.L.C., 633 S.E.2d 373, 379 (Ga.

             Ct. App. 2006). “[T]o procure” does not require “the lending of assistance in

             the actual perpetration of the wrong,” but does require giving “advice, counsel,

             persuasion, or command . . . in procuring any person to commit an actionable

             wrong.” Id. at 379 n.12; see also Floyd v. SunTrust Banks, Inc., No.

             1:10-CV-2620-RWS, 2011 WL 2441744, at *2 (N.D. Ga. June 13, 2011)

             (“[T]he key to [an aiding and abetting breach of fiduciary duty] claim is

             inducing the privilege holder to improperly act.”). Similarly, “malice and the

             intent to injure” in this context means “any unauthorized interference, or any

             interference without legal justification or excuse,” but “[p]ersonal ill will or

                                                     28



AO 72A
(Rev.8/82)
             animosity is not essential.” Insight, 633 S.E.2d at 379 n.13.

                   Plaintiffs assert a claim for aiding and abetting breach of fiduciary duty

             against Touchmark. They allege Touchmark knew Emily Fu was breaching her

             fiduciary duty to Plaintiffs Intelligent, Johns Creek, Windward Market,

             Palisades, Cooper Village, Peachtree Med, Eastside Med, and GII Spalding,

             and aided such breaches by facilitating her false representations or otherwise

             assisting or being complicit in Emily Fu’s fraudulent actions. While somewhat

             unclear from the Second Amended Complaint, it appears from their Response

             that Plaintiffs focus this claim on the allegations that Stacy Cooke intentionally

             entered into an agreement with Emily Fu for loan fee kickbacks. Because these

             kickbacks benefitted Touchmark and Emily Fu to the detriment of Plaintiffs,

             Emily Fu violated her fiduciary duty to the LLCs as their Manager or Executive

             Vice President. By intentionally entering into this fraudulent and potentially

             illegal agreement, Plaintiffs maintain, Touchmark acted with malice and intent.

                   Touchmark contends that Plaintiffs have failed to adequately plead the

             first two elements of their claim. First, Touchmark argues that it did not act

             “without privilege” because, it has a secured interested in the properties at issue



                                                     29



AO 72A
(Rev.8/82)
             and therefore are not strangers to the relationships between these entities and

             Emily Fu. Second, Touchmark argues it did not act with malice and the intent

             to injure because Plaintiffs have not alleged that Touchmark was aware that

             Emily was abusing Plaintiffs’ authority.

                   As to their first element, Plaintiffs allege Emily Fu breached her

             fiduciary duty to Plaintiffs Intelligent, Johns Creek, Windward Market,

             Palisades, Cooper Village, Peachtree Med, Eastside Med, and GII Spalding.

             Per the operating agreements, Emily was either the Manager or Executive Vice

             President of these LLCs and therefore owed a duty to act in each one’s best

             interest. See Quinn v. Cardiovascular Physicians, P.C., 326 S.E.2d 460, 463

             (Ga. 1985) (“It is settled law that corporate officers and directors occupy a

             fiduciary relationship to the corporation and its shareholders, and are held to

             the standard of utmost good faith and loyalty.”). She breached that duty in

             various ways, but Plaintiffs’ claim for aiding and abetting breach of fiduciary

             duty focuses Touchmark’s inducement of Emily Fu to breach her fiduciary duty

             embedded in the operating agreement, or contract, to use the language




                                                     30



AO 72A
(Rev.8/82)
             generally associated with this claim.9

                    Touchmark’s own lending relationship with the LLCs does not give them

             a direct economic interest in Emily Fu and the LLCs’ business relationship to

             exempt them from aiding or abetting liability. See U.S. Capital Funding VI,

             Ltd v. Patterson Bankshares, Inc., 137 F. Supp. 3d 1340, 1379 (S.D. Ga. 2015).

             The focus of the stranger to the contract rule is not on the alleged breach, but

             on the aider and abetter’s relationship to the contract or business relationship

             with which they allegedly interfered. Here, Touchmark was not a party to the

             operating agreement and does not stand to benefit from the operating

             agreement. Instead, Plaintiffs allege Touchmark interfered with the operating

             agreement by inducing Emily to defraud Plaintiffs through a kickback scheme.

                    As to Touchmark’s claim that Plaintiffs have not alleged malice or intent

             to injure, the Court finds that Plaintiffs have met their burden on this element

             with the regard to the kickback scheme. Plaintiffs allege Stacy Cook and Emily

             Fu knowingly entered into this scheme together which benefitted Touchmark at


                    9
                      “The tort of aiding and abetting requires proof of virtually the same elements
             as the tort of tortious interference with business relations.” Kahn v. Britt, 765 S.E.2d
             446, 458 (Ga. Ct. App. 2014). Thus, many cases concerning this claim speak in terms
             of a “contract” or “business relationship.”

                                                        31



AO 72A
(Rev.8/82)
             Plaintiffs’ expense. See Wright v. Apartment Inv. & Mgmt. Co., 596, 726

             S.E.2d 779, 788 n. 8 (2012) (“An act is malicious when done with the

             knowledge of plaintiff’s rights and with intent to interfere therewith ….”).

             Thus, Touchmark’s motion is DENIED as to Count VI.

                          3.     Civil Conspiracy (Count XII)

                   “To recover damages based on a civil conspiracy, a plaintiff must show

             that two or more persons combined either to do some act which is a tort, or else

             to do some lawful act by methods which constitute a tort .... [t]he conspiracy of

             itself furnishes no cause of action.” McIntee v. Deramus, 722 S.E.2d 377, 379

             (2012) (internal quotation marks omitted). Similar to their objections to

             allegations of malice for Plaintiffs’ aiding and abetting breach of fiduciary duty

             claim, Touchmark again argues Plaintiffs have not alleged that it knew that

             Emily Fu intended to defraud Plaintiffs. Again, the Court disagrees.

                   According to Plaintiffs, Touchmark and Emily schemed to find unwitting

             borrowers, charge them exorbitant fees, and fraudulently kickback a portion of

             the fees to Emily, while misrepresenting the fees to Plaintiffs. If true, these

             allegations evidence Touchmark and Emily acted in concert and thus support a


                                                     32



AO 72A
(Rev.8/82)
             civil conspiracy claim. Id. Further, these allegations rest on the underlying tort

             allegation set forth above. Jenkins v. Wachovia Bank, Nat'l Ass'n, 711 S.E.2d

             80, 85 (2011) ( “Absent the underlying tort, there can be no liability for civil

             conspiracy.”). Therefore, Touchmark’s Motion [59] is DENIED as to Count

             XII.

                          4.     Punitive Damages (Count XVI)

                    Touchmark argues Plaintiffs’ punitive damages claim against them fails

             for two reasons. First because their underlying tort claims fail, and second

             because Plaintiffs have not alleged that Touchmark’s actions showed the

             “willful misconduct, malice, fraud, wantonness, oppression, or that entire want

             of care” necessary to support an award of punitive damages. O.C.G.A. §

             51-12-5.1(b). Plaintiffs’ underlying tort claims for aiding and abetting break of

             fiduciary duty and civil conspiracy, however, are sufficiently pled and support

             a claim for punitive damages. Thus, Touchmark’s Motion [59] is DENIED as

             to Count XVI.

             II.    Supplemental Jurisdiction

                    The Court’s original jurisdiction over this action is federal question


                                                     33



AO 72A
(Rev.8/82)
             under 28 U.S.C. § 1331 for Plaintiffs’ federal RICO claims. Notably, the clerk

             properly entered a default judgment against Defendant Emily Fu on October

             19, 2018 for all claims against her, including the federal RICO claims. Federal

             RICO claims were proper against Emily because she was criminally convicted

             in connection with the fraud. Consequently, the Court retains federal question

             jurisdiction. However, because the federal question claims have been

             dismissed against the non-default Defendants, the Court may decline to

             exercise supplemental jurisdiction over the remaining state law claims against

             them. 28 U.S.C. § 1367 (c). The Fu brothers urge the Court to do so, while

             Plaintiffs maintain that all Defendants should remain in this federal action

             because the claims against them derive from the same controversy.

                   Supplemental jurisdiction is proper where the relationship between the

             federal and state claims is such that they “form part of the same case or

             controversy under Article III of the United States Constitution.” 28 USC §

             1367(a). A single case exists in the constitutional sense wherever the state and

             federal claims arise from “a common nucleus of operative facts” such that a

             plaintiff “would ordinarily be expected to try them all in a single judicial

             proceeding.” United Mine Workers v. Gibbs, 383 US 715, 725 (1966).

                                                     34



AO 72A
(Rev.8/82)
                    All parties and the Court appear to agree that the state law claims against

             the non-default Defendants form part of the same case or controversy as the

             claims against Emily Fu. Further, this is a complicated case that has been

             pending in federal court since December 20, 2017, and will proceed even if the

             state claims against Touchmark and the Fu brothers are dismissed without

             prejudice. Thus, considerations of fairness and judicial economy warrant the

             Court’s retention of supplemental jurisdiction over these claims. The Fu

             brother’s Motion [43] is therefore DENIED on this ground.

             III.   ServisFirst Bank’s Motion to Intervene

                    ServisFirst moves to intervene [49] as a party Defendant in this case.

             Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, an individual may

             intervene as of right in a pending action if “the applicant claims an interest

             relating to the property or transaction which is the subject of the action and the

             applicant is so situated that the disposition of the action may as a practical

             matter impair or impede the applicant’s ability to protect that interest, unless

             the applicant’s interest is adequately represented by existing parties.” See Fed.

             R. Civ. P. 24(a)(2). A party seeking intervention under Rule 24(a)(2) must



                                                     35



AO 72A
(Rev.8/82)
             demonstrate that: (1) his application to intervene is timely; (2) he has an

             interest relating to the property or transaction which is the subject of the action;

             (3) he is so situated that disposition of the action, as a practical matter, may

             impede or impair his ability to protect that interest; and (4) his interest is

             represented inadequately by the existing parties to the suit. Worlds v. Dep’t of

             Health and Rehabilitative Servs., 929 F.2d 591, 593 (11th Cir. 1991) (quoting

             Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989)).

                   An individual may also be permitted to intervene in an action under Rule

             24(b)(2) if the Court determines in its discretion that the intervention will not

             unduly delay or prejudice the rights of the original parties, and the potential

             intervenor has a “claim or defense” which shares a common question of law or

             fact with the plaintiff’s claims. See Fed. R. Civ. P. 24(b)(2). Thus, a party

             seeking to intervene under Rule 24(b)(2) at a minimum must show that: (1) his

             application to intervene is timely; and (2) his claim or defense and the main

             action have a question of law or fact in common. Chiles, 865 F.2d at 1213.

             “The district court has the discretion to deny intervention even if both of those

             requirements are met, and its decision is reviewed for an abuse of discretion.”

             Id.

                                                      36



AO 72A
(Rev.8/82)
                   Plaintiffs do not object to ServisFirst’s intervention, and neither do a

             majority of Defendants. Indeed, only Defendant Touchmark objects, arguing

             ServisFirst cannot intervene as a matter of right because it cannot meet

             elements two, three, or four of the standard. Although the Court disagrees with

             Touchmark, it need not analyze the intervention as a matter of right factors

             because the Court will permit ServisFirst to intervene.

                   ServisFirst’s timely application10 focuses on their interest in the

             unauthorized loans taken out with the Shoppes at Brannon Crossing and

             Spalding Plaza as security. Most significantly, ServisFirst has a 90% interested

             in the Brannon Crossing loan and worries their interests in repayment are not

             adequately represented by Touchmark. While Touchmark advances a series of

             arguments as to why ServisFirst should not intervene as a matter of right or

             permission, it does not argue that it would be prejudiced by intervention or that

             ServisFirst’s claims are not connected to the action by a common question of

             law or fact. Ultimately, “[a]ny doubt concerning the propriety of allowing

             intervention should be resolved in favor of the proposed intervenors because it



                   10
                        Touchmark concedes the application was timely.

                                                       37



AO 72A
(Rev.8/82)
             allows the court to resolve all related disputes in a single action.” Fed. Sav. &

             Loan Ins. Corp. v. Falls Chase Special Taxing Dist., 983 F.2d 211, 216 (11th

             Cir. 1993). Accordingly, ServisFirst’s Motion [49] is GRANTED.

             IV.   The TRO

                   The Court finds that the TRO [25] issued on February 9, 2018 should be

             revisited now that jurisdictional issues are resolved. Plaintiffs have 14 days

             from the date of entry of this Order to show cause why the TRO should be

             converted to a preliminary injunction to maintain the status quo until a ruling

             on the merits. Defendants, now including ServisFirst, will have 14 days

             thereafter to respond, and may request a hearing at that time. If Plaintiffs elect

             not to file a timely motion for a preliminary injunction, the TRO will be

             dissolved. Accordingly, ServisFirst’s Motion for Relief from Order on Motion

             for TRO [50] is GRANTED in part and DENIED in part, concordant with

             the above findings.

                                                Conclusion

                   For the foregoing reasons, Defendants Jacob Fu and Joshua Fu's Second

             Motion to Dismiss [43] is GRANTED as to Counts I and II, and DENIED as


                                                     38



AO 72A
(Rev.8/82)
             to Count VIII; Defendant Touchmark Nation Bank's Motion to Dismiss in Part

             [59] is GRANTED as to Counts I and II, and is otherwise DENIED;

             ServisFirst Bank's Motion to Intervene [49] is GRANTED; and ServisFirst

             Bank's Motion for Relief from Order on Motion for TRO [50] is GRANTED

             in part and DENIED in part. Plaintiffs have 14 days from the date of entry

             of this Order to show cause why the TRO should be converted to a preliminary

             injunction to maintain the status quo until a ruling on the merits. Defendants,

             now including ServisFirst, will have 14 days thereafter to respond, and may

             request a hearing at that time.

                   Per the Court’s September 10, 2018 Order [80], the discovery period

             shall commence 15 days after the entry of this Order. It is further ORDERED

             that the Rule 26(f) Early Planning Conference shall be held within 15 days

             after the entry of this Order, and the parties shall submit to the Court the Joint

             Preliminary Report and Discovery Plan within 15 days after the parties hold

             their Early Planning Conference.

                   SO ORDERED, this 20th day of March, 2019.



                                                        ________________________________
                                                        RICHARD W. STORY
                                                     39 United States District Judge



AO 72A
(Rev.8/82)
